Case 7:19-cv-00127-M-BP Document 32 Filed 01/25/21                 Page 1 of 1 PageID 2848



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                             WICHITA FALLS DIVISION

REGINA KAY ALEXANDER,                           §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §        Civil Action No. 7:19-cv-00127-M-BP
                                                §
ANDREW M. SAUL,                                 §
Commissioner of Social Security,                §
                                                §
       Defendant.                               §

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The District Court reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

       Accordingly, Defendant is ORDERED to pay Plaintiff Regina Kay Alexander, in care of

Howard D. Olinsky, Olinsky Law Group, 250 S. Clinton St., Ste. 210, Syracuse, NY 13202, fees

under the Equal Access to Justice Act for 31.30 hours of attorney service compensated at a rate of

$199.71 per hour and 9.10 hours of paralegal service compensated at a rate of $95 per hour for a

total of $7,115.42.

       SO ORDERED this 25th day of January, 2021.
